IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                               Assigned on Briefs June 6, 2006

                 STATE OF TENNESSEE v. ANTHONY M. BOND

                  Direct Appeal from the Criminal Court for Shelby County
                          No. 00-03095    Joseph B. Dailey, Judge



                  No. W2005-01392-CCA-R3-CD - Filed September 20, 2006


The defendant, Anthony M. Bond, was convicted of first degree felony murder. See Tenn. Code
Ann. § 39-13-202(a)(2) (1997). The jury returned a verdict of life without parole. See Tenn. Code
Ann. § 39-13-204 (1997). In this appeal as of right, the defendant argues that (1) the evidence was
insufficient to support a conviction for felony murder because the facts and circumstances of the
underlying robbery were not the proximate cause of the victim's death; (2) the trial court erred by
denying the defendant's request for a curative instruction after the prosecution stated in its closing
argument that the jury had been sequestered because of the defendant; (3) the trial court erred by
allowing the introduction of testimony concerning the defendant's teeth; and (4) the trial court erred
by allowing the prosecution to bolster an expert witness's credibility. The judgment of the trial court
is affirmed.

                  Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed

GARY R. WADE, P.J., delivered the opinion of the court, in which DAVID H. WELLES and J.C.
MCLIN , JJ., joined.

James E. Thomas, Memphis, Tennessee (on appeal), and Howard B. Manis, Memphis, Tennessee
(at trial), for the appellant, Anthony M. Bond.

Paul G. Summers, Attorney General & Reporter; Rachel E. Willis, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Amy Weirich and Nicole Germain, Assistant
District Attorneys General, for the appellee, the State of Tennessee.

                                             OPINION

        On April 21, 1997, the defendant and a co-defendant, Andrew Thomas, robbed an armored
truck guard outside of a Walgreens in Memphis. Thomas shot the victim, James Day, in the back
of the head and grabbed the money bag. Both men fled in a stolen car. After being tried and
convicted for felony murder, the defendant appealed and this court concluded that the failure of the
trial court to instruct the jury as to the lesser included offenses of felony murder qualified as
reversible error and warranted a new trial.1 The defendant was convicted of first degree felony
murder at his second trial, which is the subject of this appeal. He had previously pled guilty to
robbery in the United States District Court.

       Betty Gay, the head cashier and sixteen-year employee at the Walgreens, testified that as she
returned from her lunch break at exactly 12:37 p.m., she saw the victim, a Loomis Fargo courier,
waiting to pick up a deposit. She explained that she knew the victim because he had regularly picked
up deposits from her store and recalled saying, "Have a nice day," as he left. Ms. Gay heard a
gunshot and then saw an African American male, wearing a blue jacket and khaki pants or shorts and
in possession of the money bag, run from the scene toward Novarese Road.

        Charles Young, an assistant manager at the Walgreens, testified that the shooting occurred
on a Monday, the biggest deposit day of the week. He recalled that he had given the victim about
$19,000 in cash and another $9,000 in food stamps and checks just before the shooting. According
to Young, a cashier yelled for someone to call the police and when he ran outside, the victim, who
was lying in a pool of blood, "just kept repeating, I need to call my wife, I need to call my wife."
Young testified that Walgreens had a surveillance camera on a twenty-four hour lead that recorded
the victim being shot.

       The videotape was played for the jury. Memphis Police Lieutenant Darren Goods, whose
primary role in the investigation was to analyze the tape, slowed its speed so that he could view
individual frames, which he then printed out as photographs.

         Christopher Sains worked for a commercial driving company and delivered Coca-Cola
products to the Walgreens on the afternoon of the shooting. While he was unloading the shipment
from his truck, which was parked behind the Walgreens, he heard squealing tires and saw a white
four-door car occupied by two men speed out of the parking lot. The car came to a halt behind a red
car that had been parked along the street and two men emerged from the vehicle, entered the red car,
and again sped off.

        Gary Craig, who lived directly behind the Walgreens, testified that when he heard tires
screech, he ran outside and saw an African American man get out of the driver's seat of the white car
and into the front passenger seat of the red car. Craig testified that there was only one occupant in
the white car when it came to a stop and recalled that the windows of the red car were too tinted to
see inside.

       Later, on the same day of the shooting, the defendant's girlfriend, Tanya Monger, purchased
a 1990 Chevrolet Caprice for $4,500. She paid cash.

         1
          This court affirmed the first degree murder conviction and death sentence of the co-defendant Thomas.
Because the trial court failed to properly instruct the jury on lesser included offenses, this court granted a new trial for
the defendant in State v. Bond, No. W 2001-02710-SC-R11-DD (Tenn., at Jackson, Aug. 30, 2004); our supreme court
denied application for permission to appeal. In State v. T homas, 158 S.W .3d 361(Tenn. 2005), our supreme court
affirmed the conviction and sentence of the co-defendant.

                                                            -2-
         Angela Jackson, the ex-wife of the co-defendant Thomas, testified for the state. She recalled
that at the time of the shooting, Thomas typically spent his nights at her apartment and used her red
Suzuki Swift for transportation. She stated that on the morning of the shooting, Thomas left in her
car, explaining that he was going to meet the defendant. She testified that shortly after noon,
Thomas and the defendant banged on her door and appeared to be "hyped" as they entered her
residence. She stated that the defendant threw "envelopes and stuff" on the floor and that the two
men counted the money, checks, and food stamps that were in the envelopes. Ms. Jackson recalled
that the defendant told her that they needed to "keep it a secret" and remembered that Thomas told
the defendant to get rid of a silver gun. She testified that the defendant left with the gun and his
share of the money and that Thomas and her two daughters traveled to a car dealership where they
purchased a pink Chevrolet for him. She stated that he insisted that she and her two daughters stay
with him at a hotel that night and recalled that while at the hotel, she saw the television report on a
shooting at a local Walgreens. Ms. Jackson testified that when the report suggested that the victim
had struggled for his life, Thomas remarked that "the news thing was lying, that he [just] grabbed
the n----- by his head and shot him." When questioned as to why she cooperated with the defendant
and co-defendant, Ms. Jackson said, "I was afraid, so I did whatever I thought I could to be safe."
She also remembered that prior to the shooting, when Thomas saw armored trucks on the road, he
would frequentely comment, "I got to get that money." Ms. Jackson identified Thomas as the man
in the photograph stills captured by the Walgreens surveillance camera. She recalled that Thomas
described the defendant as "shaky" and pointed out that he "wasn't a killer."

         Carol Wilson reported her father-in-law's car as stolen on the morning of the shooting. She
testified that a white Pontiac Bonneville, which had been parked at his apartment complex at 8:00
p.m. on the night prior to the shooting, was discovered as missing at 7:00 a.m. on the next day.

         Memphis Police Sergeant Robin Hulley dusted the Pontiac Bonneville for fingerprints. She
lifted a latent fingerprint from the passenger side rear door just beneath the door handle. The parties
stipulated that "the fingerprint lifted from the white Pontiac Bonneville by Sgt. Robin Hulley . . . and
forwarded to latent print examiner, Jerry Sims, was examined by [Jerry Sims] and does belong to
[the defendant]."

        Richard Roleson, a retired Memphis police officer, investigated the robbery and shooting of
the victim. He testified that about six months after the crimes, he interviewed the defendant and
found him to be cooperative. The officer denied making any threats or coercing the defendant into
giving a statement. Officer Roleson took the following statement wherein the defendant admitted
his participation in the robbery:

       Me and [Thomas] was talking the day before the robbery, Sunday. He said
       something about armored trucks and said, "Do you want to rob one?" I said. "Yeah."
       Then me and [Thomas] [were] talking about where to do it at, where they be at. And
       we just said either on Summer or Jackson where we always see them. So then we got
       a stolen car, I got the car from Poplar Plaza. Then parked it. Then the next day . . .
       [Thomas] came to pick me up from my mama's house in a little red car, that belonged


                                                  -3-
       to his girlfriend, [Ms. Jackson]. Then I got the stolen car . . . and I drove it to
       Walgreens. We both got in the stolen car and we left the red car around the corner
       from Walgreens. Then a[n] armored truck pulled up in front of Walgreens, [Thomas]
       got out and shot him, the guard. [Thomas] got the money and got back in the car and
       we drove around the corner and switched cars. We drove to his girlfriend's house .
       . . . and split the money up. I called a ride and left.

According to the officer, the defendant claimed that he did not know that Thomas was going to shoot
the guard, that Thomas had told him that "he was just going to pull [a gun] on him and take his gun
and get the money." While admitting to Officer Roleson that he had possession of a weapon when
he left the Jackson residence, the defendant claimed that he immediately gave it to Thomas and
asserted that the checks and food stamps that were in the stolen money bag were thrown away along
with the clothes they wore during the robbery. The defendant stated to the officer that he received
about $6,000 or $7,000 as his share from the robbery. He informed him that he used $4,800 to
purchase a white 1990 Chevrolet Caprice and titled the vehicle in the name of his girlfriend, Tanya
Monger.

        Treveous Garrett, who had been introduced to the defendant through Ms. Monger, testified
that the defendant and a man by the name of Keith Echols picked her up and drove her and Ms.
Monger to the mall, where the defendant purchased a necklace, a ring, and a pair of shoes. She
recalled that the defendant had given her $600 or $700 cash and had also handed Ms. Monger some
cash. Ms. Garrett stated that the four of them then drove to a car lot where the defendant purchased
a white car in the name of Ms. Monger. She recalled that on the next morning, she accompanied the
defendant to a dentist's office, where his teeth were filed in preparation for gold caps.

         Faye Day, the wife of the victim, an armored car courier for Loomis Fargo, testified that at
5:00 a.m. on the morning of the shooting, the victim left for work "healthy as a horse." She recalled
that just after noon, someone at the hospital telephoned and informed her that her husband had been
shot. Ms. Day testified that the victim had surgery to release fluids from his head but suffered a
stroke and afterwards was unable to use his arms or legs. Doctors performed several surgeries on
the victim, who eventually was moved to a rehabilitation center. While at the rehabilitation center,
the victim had a feeding tube inserted. His home was renovated in order to accommodate his needs.
The victim never regained control of his bowels, required constant attention, was depressed, and was
always in pain. Some two years after the shooting, a physician inserted a "leave in" catheter in an
attempt to relieve some of the workload required of Ms. Day, who was a certified nursing assistant.
In September of 1999, Ms. Day noticed some blood in her husband's catheter bag and hours later
doctors discovered that his bladder had burst and that he had developed an infection known as sepsis.
The victim died two days later.

        Assistant United States Attorney Tony Arvin testified for the state that the defendant pled
guilty to robbery in the United States District Court and had acknowledged "being there and
participating in the events" involving the victim.



                                                -4-
        Tanya Monger testified that the she was at Ms. Garrett's residence on the day of the shooting
and that the defendant and Keith Echols drove them to the mall where the defendant purchased a
$1,500 herringbone necklace and a pair of shoes. She recalled that they then traveled to a car
dealership where the defendant paid $4,800 in cash for a car, which he put in her name. She
remembered that she went twice to the dentist's office with the defendant, the first time so that he
could get his teeth filed and the second time to get four gold teeth put in. One gold tooth had a dollar
sign on it, another had the letter "A," and another had the letter "B." According to Ms. Monger, she
and the defendant were watching the television show "Cops" when he admitted that he had robbed
an armored truck. She recalled that when she asked him to "quit playing" because she would have
to inform the police, he claimed to have just been joking.

        Dr. O.C. Smith, the Shelby County Medical Examiner, testified that the victim died "as a
result of sepsis, secondary to a ruptured neurogenic bladder, and gunshot wound to the head." He
described sepsis as "an overwhelming body infection that is caused by a bacteria that escapes from
a localized area, and gets in the bloodstream, and infects many of the body's tissues." According to
Dr. Smith, the victim's gunshot wound caused bleeding and blood clots that resulted in paralysis,
which, in turn, caused his bladder to become "very fragile" and rupture. During the autopsy, Dr.
Smith did discover that the victim had ninety percent blockage in one of his arteries, a fatty liver, and
damaged kidneys, but it was his opinion that none of these conditions caused the victim's death. The
doctor was also of the opinion that the victim's death was not the result of Ms. Day's failure to
properly clean his catheter. He testified that the victim had been very well cared for based on the
lack of bed sores on his body.

        On cross-examination, Dr. Smith acknowledged that after the shooting, the victim's doctors
were concerned with blood clots and that one of them prescribed Coumadin, a blood thinner. He
also confirmed that although the victim had been paralyzed from his chest down, he had regained
use of his arms. Medical records indicated that the victim was able to walk with the aid of a rolling
walker and "standby assistance" for distances of up to forty feet by the end of his physical therapy.
Records suggested that the victim might be capable of returning to work at a "sedentary level."

        Dr. Smith confirmed that the hospital had issued a death summary identifying the final
diagnosis as urosepsis, which is sepsis that originates in the urinary tract; that a second diagnosis on
the summary was "intra-abdominal bladder rupture"; that the third was "New Onset Diabetes
Mellitus," or high blood sugar; and a fourth diagnosis was listed as "Coumadin toxicity." Dr. Smith
explained that Coumadin toxicity can result in making a person's body "much more prone to bleed
internally." It was his view, however, that Coumadin did not cause sepsis. Also listed in the
summary was a fifth diagnosis of "paraplegia secondary to gunshot wound." Dr. Smith diagnosed
the victim as having died as a result of sepsis, ruptured neurogenic bladder, gunshot wound to the
head, "remote," visceral congestion, and visceral petechiae. He explained that he used the term
remote because "the gunshot wound occurred at some time sufficient in the past, and it ha[d] healed,
and that the immediate effect of being shot ha[d] passed." He conceded that determining a cause of
death is not an "exact science" but maintained his opinion that the death "related back to . . . the
delayed effects of the gunshot wound."


                                                  -5-
        The defense did not offer any evidence.

                                                 I.
        The defendant first argues that the evidence was insufficient to support his conviction
because the state failed to establish that his actions were the proximate cause of the victim's death.
Specifically, he contends that the victim's death was due to an intervening medical condition. The
state submits that the evidence was sufficient.

         On appeal, of course, the state is entitled to the strongest legitimate view of the evidence and
all reasonable inferences which might be drawn therefrom. State v. Cabbage, 571 S.W.2d 832, 835
(Tenn. 1978). The credibility of the witnesses, the weight to be given their testimony, and the
reconciliation of conflicts in the proof are matters entrusted to the jury as the trier of fact. Byrge v.
State, 575 S.W.2d 292, 295 (Tenn. Crim. App. 1978). When the sufficiency of the evidence is
challenged, the relevant question is whether, after reviewing the evidence in the light most favorable
to the state, any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt. Tenn. R. App. P. 13(e); State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983).
Because a verdict of guilt against a defendant removes the presumption of innocence and raises a
presumption of guilt, the convicted criminal defendant bears the burden of showing that the evidence
was legally insufficient to sustain a guilty verdict. State v. Evans, 838 S.W.2d 185, 191 (Tenn.
1992).

         First degree felony murder is defined as "[a] killing of another committed in the perpetration
of or attempt to perpetrate any first degree murder, arson, rape, robbery, burglary, theft, kidnapping,
aggravated child abuse or aircraft piracy." Tenn. Code Ann. § 39-13-202(a)(2) (1997). In order to
sustain a criminal conviction for homicide, the evidence must establish that the defendant's actions
or conduct caused the requisite harm. Generally, this is established by showing that the victim's
death was the natural and probable result of the defendant's unlawful act. See State v. Barnes, 703
S.W.2d 611, 614-15 (Tenn. 1985), cert. denied, 476 U.S. 1153 (1986); State v. Randolph, 676
S.W.2d 943, 948 (Tenn. 1984); Letner v. State, 299 S.W. 1049, 1051 (1927); Copeland v. State, 285
S.W. 565, 566 (1926); Odeneal v. State, 157 S.W. 419, 421 (1913). In Odeneal, our supreme court
established the general rule on the issue of causation:

        One who unlawfully inflicts a dangerous wound upon another is held for the
        consequences flowing from such injury, whether the sequence be direct or through
        the operation of intermediate agencies dependent upon and arising out of the original
        cause.
157 S.W. at 421; see also Barnes, 703 S.W.2d at 615 (quoting Odeneal). This causal chain may,
however, be broken. In Letner, our supreme court discussed the relevance of intervening or
superseding acts:

               "Where it appears that the act of the accused was not the proximate cause of
        the death of the person for whose murder he is being prosecuted, but that another


                                                  -6-
        cause intervened, with which he was in no way connected, and but for which death
        would not have occurred, such supervening cause is a good defense to the charge of
        homicide." [13 R.C.L. 750.]

                [But] . . . "whenever an independent responsible person, disconnected with
        the defendant, causes some intervening act to be done, the defendant is relieved of
        responsibility for the consequences thereof, unless the act of intervention is the
        natural result of the defendant's act."
                ....
                "The unlawful act or omission need not be the sole cause of death. Thus if
        defendant's negligence was a cause of the death, it is immaterial that the negligence
        of the deceased himself or of others also contributed thereto. If an injury caused by
        defendant contributed to the death, defendant is responsible, although a subsequent
        mortal wound inflicted independently by another also contributed thereto.
        Defendant's act or omission need not be the immediate cause of death; he is
        responsible if the direct cause results naturally from his conduct. The same is true if
        the direct cause is an act of the deceased himself reasonably due to the defendant's
        unlawful conduct."
                ....
                In other words, the defendant cannot escape the consequences of his wrongful
        act by relying upon a supervening cause when such cause naturally resulted from his
        wrongful act.
299 S.W. at 1050-51 (emphasis added) (quoting Corpus Juris).

        In order for the defendant to be insulated from criminal responsibility, the death must be so
"unexpected, unforeseeable or remote" that the defendant's actions could not legally be the cause of
the death. See Randolph, 676 S.W.2d at 948. Generally, our courts have held this to be a factual
issue to be determined by the trier of fact based upon the evidence introduced at trial. Id. Here, that
would clearly support the position of the state.

       The defendant does not dispute that he participated in the robbery or that the victim was shot
during the robbery. Indeed, he pled guilty to the robbery in federal court. The defendant, in this
appeal, simply argues "that the facts and circumstances of the underlying robbery were not the
proximate cause of [the victim]'s death."

         Initially, the defendant has failed to cite any authority in support of his argument. The failure
to cite authority in support of an issue may constitute a waiver. Tenn. R. App. P. 27(a)(7). In any
event, the defendant is not entitled to relief. Dr. Smith testified that the victim's gunshot caused his
paralysis which caused his bladder to become fragile and rupture. While acknowledging that he
could not state with certainty whether the victim developed sepsis before or after his bladder
ruptured, he steadfastly maintained that the victim's death "related back to . . . the delayed effects of



                                                   -7-
the gunshot wound." There was no evidence to the contrary. Under these circumstances, it is our
view that the evidence was sufficient to support the conviction.

                                             II.
      The defendant next contends that the prosecutor made an improper remark during her closing
argument which required a curative instruction to the jury:

               None of us would be here, none of you fine people would have been
       sequestered this week and away from your friends and families, away from the
       comforts of your home, that [evidence] cart wouldn't be there, all these boards, all
       these pieces of paper, all these people, this machinery, none of it would [be] here
       except for [the defendant].

The state argues otherwise and contends that the defendant failed to demonstrate that the statement
could have affected the verdict to the prejudice of the defendant.

        Trial courts have substantial discretionary authority in determining the propriety of final
argument. Although counsel is generally given wide latitude, courts must restrict any improper
argument. Sparks v. State, 563 S.W.2d 564, 569-70 (Tenn. Crim. App. 1978). Generally speaking,
closing argument "must be temperate, must be predicated on evidence introduced during the trial of
the case, and must be pertinent to the issues being tried." State v. Sutton, 562 S.W.2d 820, 823
(Tenn. 1978). To merit a new trial, however, the argument must be so inflammatory or improper as
to affect the verdict. Harrington v. State, 385 S.W.2d 758, 759 (Tenn. 1965). In Judge v. State, 539
S.W.2d 340 (Tenn. Crim. App. 1976), this court articulated the following factors to be considered
in making that determination:

       (1) The conduct complained of viewed in the context and in light of the facts and
       circumstances of the case;
       (2) the curative measures undertaken by the court and the prosecution;
       (3) the intent of the prosecutor in making the improper statements;
       (4) the cumulative effect of the improper conduct and any other errors in the record;
       and
       (5) the relative strength or weakness of the case.
539 S.W.2d at 344.

      Most restrictions during final argument are placed upon the state. That is based in great
measure upon the role of the prosecutor in the criminal justice system:

              The [prosecutor] is the representative not of an ordinary party to a
       controversy, but of a sovereignty whose obligation to govern impartially is as
       compelling as its obligation to govern at all; and whose interest, therefore, in a
       criminal prosecution is not that it shall win a case, but that justice shall be done. As


                                                 -8-
       such, he is in a peculiar and very definite sense the servant of the law, the twofold
       aim of which is that guilt shall not escape or innocence suffer. He may prosecute
       with earnestness and vigor -- indeed, he should do so. But, while he may strike hard
       blows, he is not at liberty to strike foul ones. It is as much his duty to refrain from
       improper methods calculated to produce a wrongful conviction as it is to use every
       legitimate means to bring about a just one.

               It is fair to say that the average jury, in a greater or less degree, has confidence
       that these obligations, which so plainly rest upon the prosecuting attorney, will be
       faithfully observed. Consequently, improper suggestions, insinuations and,
       especially, assertions of personal knowledge are apt to carry much weight against the
       accused when they should properly carry none.

 Berger v. United States, 295 U.S. 78, 88 (1935); see also Judge, 539 S.W.2d at 344-45. Thus, the
state must refrain from argument designed to inflame the jury and should restrict its commentary to
matters in evidence or issues at trial.

      This court has observed that there are five generally recognized areas of prosecutorial
misconduct related to closing argument:

       1. It is unprofessional conduct for the prosecutor intentionally to misstate the
       evidence or mislead the jury as to the inferences it may draw.
       2. It is unprofessional conduct for the prosecutor to express his personal belief or
       opinion as to the truth or falsity of any testimony or evidence or the guilt of the
       defendant.
       3. The prosecutor should not use arguments calculated to inflame the passions or
       prejudices of the jury.
       4. The prosecutor should refrain from argument which would divert the jury from
       its duty to decide the case on the evidence, by injecting issues broader than the guilt
       or innocence of the accused under the controlling law, or by making predictions of
       the consequences of the jury's verdict.
       5. It is unprofessional conduct for a prosecutor to intentionally refer to or argue facts
       outside the record unless the facts are matters of common public knowledge.

State v. Goltz, 111 S.W.3d 1, 6 (Tenn. Crim. App. 2003) (citations omitted).

         During her rebuttal argument, the assistant district attorney apologized to the jury for their
sequestration during the trial and argued that none of the time and trouble of the trial would have
been necessary except for the defendant. In a bench conference, defense counsel objected,
submitting that the statement was "completely inaccurate" and pointing out that the sequestration was
at the insistence of the state. The trial court found that the statement, in context, was made as "part
of a larger statement that none of us in the courtroom, none of the exhibits, none of the processes,
would be in motion except for him." A request for a curative instruction was denied.


                                                   -9-
        It is our view that the argument, when taken in context, did not place upon the defendant the
full responsibility for the sequestration. Instead, the state appears to be blaming the defendant for
the criminal acts which led to the "time and trouble" of trial. Our constitution, of course, guarantees
every individual the right to a trial by jury. Tenn. Const. art. I, § 6. A jury should never be asked
to place the accused in a less favorable light simply because the right was exercised. Cf. State v.
Hale, 672 S.W.2d 201, 202 (Tenn. 1984) (holding that "any adverse comment upon the failure of a
defendant to testify in his own behalf, made by the state's attorney in his argument before the jury,
constitutes reversible error" if a curative instruction is not given). The remark was improper. In
response to the request for a curative instruction, the assistant district attorney concluded that the
defendant was not the cause of the sequestration and explained that she had made the statement only
in the context of the entire trial. Either way, the comment should not have been made. Prosecutors
should refrain from any argument which might divert the jury from its duty to decide the case only
on the evidence. See Goltz, 111 S.W.3d at 6. In our view, the trial court should have provided
curative instructions. Nevertheless, the state presented a particularly compelling case against the
defendant. The defendant pled to the underlying robbery and questioned only the cause of death,
which was not challenged by the presentation of any evidence. The strength of the case could have
hardly been greater. No other errors in the record compound this error. By the application of all of
the factors set out in Judge v. State, it is our assessment that the argument did not affect the verdict.

                                              III.
       The defendant next argues that the trial court erred by allowing irrelevant, prejudicial
testimony concerning the inscriptions on the defendant's teeth. The state submits that the testimony
was relevant and that any error would have been harmless because the defendant had already
displayed his teeth to the jury.

        Generally, the admission of evidence is a matter entrusted to the sound discretion of the trial
court, and a trial court's ruling on an evidentiary matter will not be reversed absent abuse of that
discretion.2 State v. Robinson, 146 S.W.3d 469, 490 (Tenn. 2004) (citing State v. Dubose, 953
S.W.2d 649, 652 (Tenn. 1997)). On appeal, "[t]he abuse of discretion standard contemplates that
before reversal the record must show that a judge 'applied an incorrect legal standard, or reached a
decision which is against logic or reasoning that caused an injustice to the party complaining.'" State
v. Coley, 32 S.W.3d 831, 833 (Tenn. 2000) (quoting State v. Shirley, 6 S.W.3d 243, 247 (Tenn.
1999)); see also State v. Shuck, 953 S.W.2d 662, 669 (Tenn. 1997).

        "Relevant evidence" is evidence "having any tendency to make the existence of any fact that
is of consequence to the determination of the action more probable or less probable than it would
be without the evidence." Tenn. R. Evid. 401. In State v. Forbes, 918 S.W.2d 431 (Tenn. Crim.



        2
           Donald F. Paine, adjunct professor at the University of Tennessee College of Law and reporter to the
Tennessee Supreme Court Advisory Commission on Rules of Practice and Procedure, has criticized the "sound discretion
of the trial court" standard, arguing that the admission of evidence is strictly governed by the Tennessee Rules of
Evidence. Donald F. Paine, Evidentiary Nonsense, Tenn. Bar Journal, June 2005, at 15.

                                                       -10-
App. 1995), this court discussed the standard of review on appeal after a determination of relevancy:

        "Because an assessment of whether a piece of evidence is relevant requires an
        understanding of the case's theory and other evidence as well as a familiarity with the
        evidence in question, appellate courts give great deference to a trial judge's decision
        on relevance issues. Often it is stated that a trial court's decision on relevance will be
        reversed only for an abuse of discretion. . . ."
918 S.W.2d at 449 (quoting Neil P. Cohen et. al., Tennessee Law of Evidence § 401.5 (2d ed.
1990)).

        Tennessee Rule of Evidence 403 provides as follows:

               Although relevant, evidence may be excluded if its probative value is
        substantially outweighed by the danger of unfair prejudice, confusion of the issues,
        or misleading the jury, or by considerations of undue delay, waste of time, or
        needless presentation of cumulative evidence.

Tenn. R. Evid. 403.

       Here, Ms. Garrett testified that the defendant had his teeth filed in preparation to get gold
teeth. Ms. Monger, the defendant's girlfriend, confirmed that the defendant had inscriptions on his
new gold teeth, namely his initials "A" and "B" and a dollar sign. The defendant concedes the
relevance of the defendant's use of the stolen funds for dental work but argues that the testimony
regarding the inscriptions on the teeth is not relevant. The trial court held that the testimony was
relevant to show the defendant's "full, knowing, and willing participation in [the crime]."

         That the defendant went to a dentist within twenty-four hours after the robbery and obtained
gold fillings is relevant to show that the proceeds of the robbery were used to finance his teeth. The
evidence may have been marginally relevant to fully demonstrate the defendant's intent for his
participation in the felony murder. The defendant's claim that the testimony was cumulative is
inaccurate because Ms. Monger provided the only testimony on this subject. Further, even if the
admission of the evidence was error, it was harmless in light of the fact that the defendant had earlier
in the trial displayed his teeth to the jury. Tenn. R. App. P. 36(b).

                                               IV.
        The defendant's final argument is that the trial court erred by allowing the state to bolster the
medical examiner's credibility by testifying about his naval experience with regard to aircraft
mishaps. The state contends that the trial court properly exercised its discretion in ruling that the
doctor's military service was part of his background that could be presented to the jury.

        The need for expert testimony and the qualifications of the expert are governed by Rule 702
of the Tennessee Rules of Evidence. McDaniel v. CSX Transp., Inc., 955 S.W.2d 257, 264 (Tenn.


                                                  -11-
1997). Rule 702 provides as follows:

                If scientific, technical, or other specialized knowledge will substantially assist
       the trier of fact to understand the evidence or to determine a fact in issue, a witness
       qualified as an expert by knowledge, skill, experience, training, or education may
       testify in the form of an opinion or otherwise.

Tenn. R. Evid. 702. The courts of this state have repeatedly held that "[q]uestions regarding the
admissibility, qualifications, relevancy and competency of expert testimony are left to the discretion
of the trial court, whose ruling will not be overturned in the absence of abuse or arbitrary exercise
of discretion." State v. Begley, 956 S.W.2d 471, 475 (Tenn. 1997); see State v. Thomas, 158 S.W.3d
361, 415 (Tenn. 2005); State v. Ballard, 855 S.W.2d 557, 562 (Tenn. 1993); State v. Spratt, 31
S.W.3d 587, 603 (Tenn. Crim. App. 2000).

        During his testimony outlining his qualifications as an expert in the fields of forensic
pathology, anatomical pathology, clinical pathology, and forensic firearms, Dr. Smith stated that he
was a captain in the medical corps of the U.S. Navy. He explained that most of his work in the Navy
was related to aircraft mishaps and that he would try to "[correlate] the injury pattern that is seen in
either the dead individual or the living individual with the changes to the aircraft as a result of the
crash." The state argued at trial that the testimony was relevant to show the doctor's experience with
making determinations of death. The defendant objected to the testimony and asserted that it was
irrelevant. The trial court held that the doctor's "entire professional training and background [were]
relevant in establishing his level of expertise, and that training and background would, and properly
should, include the training and background, and experience he has had working as a captain with
the U.S. Navy." The experiences were relevant to his degree of expertise in determining causes of
death. In our view, the trial court did not abuse its discretion by allowing the doctor to testify
regarding his military experience as a physician.

       Accordingly, the judgment of the trial court is affirmed.



                                                         ___________________________________
                                                         GARY R. WADE, PRESIDING JUDGE




                                                  -12-